United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION, Milton, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-269
Issued: May 1, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 5, 2007 appellant filed a timely appeal from an August 7, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs which denied his request for
reconsideration without reviewing the merits of the claim. Because more than one year has
elapsed from the last merit decision, dated July 17, 2006, to the filing of this appeal, the Board
lacks jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and
501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without conducting a merit review.
FACTUAL HISTORY
On March 24, 2005 appellant, then a 46-year-old quality assurance specialist, filed an
occupational disease claim stating that he developed bilateral hearing loss in the performance of
duty. Appellant first realized his condition on February 25, 2005. He did not stop work. In a

March 22, 2005 statement, appellant noted his history of noise exposure at the employing
establishment. The employing establishment provided personnel records and audiograms
establishing that appellant had worked in his federal civilian employment since approximately
1983 and had previously been exposed to noise from various sources while working in the
military between 1977 and 1983.
On August 17, 2005 the Office referred appellant, along with a statement of accepted
facts, to Dr. John S. Keebler, a Board-certified otolaryngologist, for a second opinion
examination to determine whether appellant had developed bilateral hearing loss as a result of his
federal civilian employment.
In a September 6, 2005 report, Dr. Keebler diagnosed bilateral moderate sensorineural
hearing loss and opined that it was due to noise exposure during appellant’s federal civilian
employment. He noted that appellant’s hearing capability had changed significantly since
beginning his employment in 1983. Dr. Keebler recommended that appellant undergo yearly
audiograms, avoid noise exposure and consider hearing aids. An audiogram performed on
Dr. Keebler’s behalf tested appellant’s hearing at the 500, 1,000, 2,000 and 3,000 cycles per
second levels and recorded the following losses: 30, 35, 25 and 30 decibels in the right ear and
40, 35, 40 and 45 decibels in the left ear.
In a September 27, 2005 report, an Office medical adviser applied Dr. Keebler’s
audiometric findings to the American Medical Association, Guides to the Evaluation of
Permanent Impairment. He concluded that appellant had 10 percent binaural hearing loss.
By decision dated September 29, 2005, the Office accepted appellant’s claim for bilateral
noise-induced hearing loss. On October 10, 2005 appellant claimed a schedule award. On
April 6, 2006 the Office granted appellant a schedule award for 10 percent binaural hearing
impairment. By correspondence dated April 17, 2006, appellant requested a review of the
written record.
By decision dated July 17, 2006, an Office hearing representative affirmed the schedule
award, finding that appellant had not presented any medical evidence to establish greater
impairment.
In a July 13, 2007 request for reconsideration, appellant stated that he was submitting a
report from Dr. Michael J. Rinaldi to support additional hearing impairment. Appellant asserted
that the Office should refer his claim to an impartial medical examiner. He also contended that
the Office was obliged to request a supplemental report, if needed, from his attending physician.
No report from Dr. Rinaldi appears in the record.
By decision dated August 7, 2007, the Office denied appellant’s request for
reconsideration, without conducting a merit review. It found that the evidence was insufficient
to warrant further merit review of his claim.
LEGAL PRECEDENT
Under section 8128 of the Federal Employees’ Compensation Act, the Office has
discretion to grant a claimant’s request for reconsideration and reopen a case for merit review.
2

Section 10.606(b)(2) of the implementing federal regulations provides guidance for the Office in
using this discretion.1 The regulations provide that the Office should grant a claimant merit
review when the claimant’s request for reconsideration and all documents in support thereof:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”2
Section 10.608(b) provides that when an application for review of the merits of a claim
does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.3 When reviewing an Office decision denying a merit review, the function of the
Board is to determine whether the Office properly applied the standards set forth at section
10.606(b)(2) to the claimant’s application for reconsideration and any evidence submitted in
support thereof.4
ANALYSIS
The Board finds that the Office properly denied appellant’s request for reconsideration
without conducting further merit review because appellant did not submit new or relevant
evidence with his request. Appellant submitted a brief from his attorney. Although he did
present legal arguments, they were premised on a report from Dr. Rinaldi, which does not appear
in the record. Appellant’s attorney asserted that the Office should find a conflict of medical
evidence and refer the matter to an impartial specialist for an examination. However, appellant
did not submit a medical report or otherwise any physicians, whose reports appear in the record,
that disagree with the rating of his impairment. His contention on this point is without merit.5
Appellant also argued that the Office was obliged to seek a supplemental report from his treating
physician. However, the record does not reflect that he ever submitted a report from a treating
physician. Accordingly, appellant’s legal arguments are not relevant. While a reopening of a
case may be predicated solely on a legal premise not previously considered, such reopening for

1

20 C.F.R. § 10.606(b)(2) (1999).

2

Id.

3

20 C.F.R. § 10.608(b) (1999).

4

Annette Louise, 54 ECAB 783 (2003).

5

See 5 U.S.C. § 8123(a) (provides that if there is disagreement between the physician making the examination for
the United States and the physician of the employee, the Secretary shall appoint a third physician who shall make an
examination).

3

further review of the merits is not required where the legal contention does not have a reasonable
color of validity.6
The Board also finds that appellant has not met the third regulatory criterion justifying a
merit review. Appellant’s attorney indicated that he would provide new and relevant medical
evidence in the form of a report from Dr. Rinaldi. As noted, however, no such report is of
record.7 Appellant has not submitted any medical evidence in support of his request for
reconsideration. Consequently, the Board finds that the Office properly denied appellant’s
request for reconsideration as he did not submit any new or relevant evidence pertaining to the
extent of his hearing loss.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
without reviewing the merits of the claim.
ORDER
IT IS HEREBY ORDERED THAT the August 7, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
6

See Cleopatra McDougal-Saddler, 50 ECAB 367 (1999).

7

On appeal, appellant submitted additional medical evidence. The Board, however, notes that it cannot consider
this evidence for the first time on appeal because the Office did not consider this evidence in reaching its final
decision. The Board’s review is limited to the evidence in the case record at the time the Office made its final
decision. 20 C.F.R. § 501.2(c).

4

